Citation Nr: 0815373	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to January 1979.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision which denied service connection for a 
low back disability and granted service connection for 
residuals of a left ankle injury, rated 10 percent.  In April 
2006, the veteran requested a Board hearing; in 
correspondence later that month he cancelled the request.


FINDINGS OF FACT

1.  A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and any current low back disability is not 
shown to be related to the veteran's service.

2.  Throughout the appeal period, the veteran's left ankle 
disability, has been manifested by arthritis with no more 
than moderate limitation of motion, including due to pain, 
fatigability, incoordination, and during flare ups; ankylosis 
is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's residuals of a left ankle injury.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5271 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the service connection issue, via a letter in March 
2005, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letter 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  Although full VCAA notice 
was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  While he did not receive timely 
notice regarding disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision does not address rating/effective date issues as to 
that matter, and the veteran is not prejudiced by any such 
notice deficiency.
Regarding the increased rating claim, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A March 2006 statement of the case (SOC), and 
January and June 2007 supplemental SOCs provided notice on 
the "downstream" issue of an increased initial rating, and 
readjudicated the matter after the veteran had opportunity to 
respond.  He has had full opportunity to participate in the 
adjudicatory process; is exercising his right to appeal the 
rating assigned/pursue a higher disability rating.  

The veteran's pertinent treatment records have been secured.  
The Board has considered whether a VA examination or medical 
opinion is necessary as to the low back disability.  As there 
is no evidence of the claimed disability or related events in 
service and no competent evidence suggesting that the claimed 
disability might be related to his service, a VA examination 
or medical opinion is not necessary.  38 C.F.R. § 3.159 
(c)(4).  Regarding his left ankle disability, the veteran was 
afforded VA examinations.  VA treatment records are 
associated with the claims file.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Criteria, Evidence and Analysis

Service connection:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The veteran's service medical records (SMRs) reveal no 
complaints of or treatment for a low back disability.  On 
service separation examination, clinical evaluation of the 
spine was normal.

Postservice private records from 1997 to 2004 show low back 
complaints as well as degenerative changes in 1997.  An 
August 2000 medical note reveals that the veteran has 
degenerative joint and disc disease after a motor vehicle 
accident in June 2000.  A November 2000 operative report 
reveals the veteran underwent a decompressive laminotomy and 
foraminotomy.

VA treatment records from March to October 2005 include a 
March 2005 history and physical when the veteran reported he 
sustained a back injury in the Navy.

As there is no medical evidence of a low back injury or 
disability in service, and no medical evidence of the 
degenerative changes of the low back now shown prior to 1997, 
service connection for a low back disability on the basis 
that such disability became manifest in service and 
persisted, or on a presumptive basis (for low back arthritis 
as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

While the veteran may still establish service connection for 
his current low back disability (arthritis) if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  None of the 
medical evidence of record relates the veteran's low back 
disability to his service.  In fact the veteran's own private 
physician, K. G., noted that degenerative changes in the 
veteran's back were due to a post-service (June 2000) motor 
vehicle accident.  Significantly also, a lengthy interval of 
time between service and the initial postservice clinical 
manifestation of a disability (here some 18 years) for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  As the veteran 
is a layperson, his own opinion is not competent evidence in 
the matter of the etiology of his current low back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The preponderance of the evidence is against this 
claim.  Hence, it must be denied.

Increased rating:

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 3.102.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's right ankle disability is rated under Code 5271 
for limitation of motion.  Code 5271 provides that moderate 
limitation of ankle motion warrants a 10 percent rating, 
while marked limitation warrants a 20 percent rating.  See 38 
C.F.R. § 4.71a.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson  
v. West, 12 Vet. App. 119 (1999).  Here, "staged ratings" are 
not warranted as the criteria for the 10 percent rating 
assigned encompass the greatest level of impairment shown 
during the appeal period.

The veteran's SMRs reveal that he was seen and treated for a 
severe ankle injury in service.

VA treatment records from March 2005 to July 2006 reveal that 
the veteran was seen for complaints including left ankle/foot 
pain.

On December 2005 VA examination, the veteran reported that he 
was able to stand for up to one hour; he could walk more than 
1/4 mile but less than 1 mile.  He reported that his left 
ankle was unstable.  Physical examination revealed that the 
veteran walked with an antalgic gait.  Range of motion 
studies revealed dorsiflexion to 20 degrees with pain 
beginning and ending at 20 degrees; plantar flexion was to 40 
degrees with pain beginning at 30 degrees and ending at 40 
degrees.  Painful movement and instability were noted.  There 
was mild heel tenderness.  X-rays revealed significant 
degenerative changes, and the examiner noted there was 
traumatic arthritis of the left ankle from a Grade III sprain 
on active duty.

On May 2007 VA examination, the veteran reported that he was 
able to stand for 15-30 minutes, and could walk approximately 
1/2 block without pain.  He stated that his left ankle is 
unstable; that he has pain, stiffness, and weakness, and that 
during flare-ups he is incapacitated for up to 2 days.  Range 
of motion studies revealed dorsiflexion to 15 degrees with 
pain at 15 degrees and ending at 10 degrees; plantar flexion 
to 45 degrees without pain.  There was no additional loss of 
motion on repetitive motion.  X-ray showed minimal 
degenerative joint disease essentially unchanged from the 
study of 2005.

Even with consideration of such factors as painful motion 
with use, excess fatigability, incoordination and functional 
limitation during flare ups, the evidence does not present a 
disability picture reflective of, or approximating, marked 
limitation of motion so as to warrant a 20 percent rating 
under Code 5271.  Range of motion studies (in December 2005 
and May 2007) showed no more than moderate limitation of 
motion:  On December 2005 VA examination dorsiflexion was to 
20 degrees and plantar flexion was to 40 degrees and on May 
2007 VA examination dorsiflexion was to 15 degrees and 
plantar flexion was to 45 degrees (normal ranges of ankle 
motion are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II). The veteran is 
not under active treatment for his ankle, and symptoms that 
would warrant a higher rating are not shown.

The veteran complains of left ankle pain; such pain was noted 
on range of motion testing.  While additional functional loss 
due to pain, fatigue, weakness, and incoordination must be 
considered, here there is no evidence of such additional loss 
of function due to these factors so as to bring the overall 
level of impairment to (or approximating) marked limitation 
of motion.  Notably, examiners have stated that the veteran's 
left ankle disability produces little to no functional loss.

In short, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 20 percent, rating for left ankle disability (and 
does not approximate such a level of severity).  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.

A rating in excess of 10 percent for residuals of a left 
ankle injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


